Citation Nr: 0830478	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-38 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for alopecia areata.

3.  Entitlement to service connection for arterial 
hypertension.

4.  Entitlement to service connection for a lumbar spine 
disorder to include arthritis, and degenerative disc disease. 

5.  Entitlement to service connection for cervical spine 
disorder, to include arthritis.  


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran served in the National Guard for a long period of 
time.  He was activated for a period of active military 
service February 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The issues involving service connection for a stomach 
disorder, hypertension, low back disorders, and a cervical 
spine disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence showing that the veteran had 
alopecia areata at the time the claim for service connection 
was filed or thereafter.


CONCLUSION OF LAW

Alopecia areata was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided this notice in a letter dated March 
2005, which was prior to the initial adjudication of his 
claim for service connection.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran has not been provided 
this notice.  Specifically, the veteran has not been provided 
the notice with respect to the elements of degree of 
disability and effective date.  However, the veteran is not 
prejudiced by a lack of notice of these two elements since 
the claim for service connection for alopecia areata is being 
denied.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim and a VA examination has been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records, VA outpatient treatment 
records and a VA examination report.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for service connection for a stomach disorder and alopecia 
areata.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The veteran served in the National Guard.  He was activated 
for a period of active military service from February 2003 to 
June 2004.  In an August 2005 written statement he asserted 
that during active service he had symptoms of alopecia with 
the loss of a patch of hair on the back of his scalp.

A VA skin examination of the veteran was conducted.  The 
veteran reported loss of a patch of hair on his scalp during 
service, and shortly after returning from service.  However, 
he also indicated that he had not received medical treatment 
for these symptoms.  Physical examination revealed "no 
alopecic patches present."  The diagnosis was "hair loss on 
the scalp by history, compatible with alopecia areata."

The preponderance of the evidence is against the veteran's 
claim for service connection.  Simply put, there is no 
evidence of any diagnosis of a current alopecia disability.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for alopecia areata is denied.  


REMAND

As noted above, the veteran served in the National Guard.  He 
was activated for a period of active military service 
February 2003 to June 2004.  in September 2005, the RO 
received copies of the veteran's service medical records from 
the National Guard.  Upon review, there are few if any 
records related to the veteran's period of active service 
from February 2003 to June 2004.  Specifically, while there 
appears to be an entrance examination medical history dated 
in March 2003 and a few treatment records dated in 2004, 
there does not appear to be any separation examination 
report.  It seems improbable that such a report does not 
exist.  Another request should be made in an effort to ensure 
that the veteran's service medical records are complete.  

In June 2005, a VA General Compensation and Pension 
examination of the veteran was conducted.  The veteran 
reported having symptoms of diarrhea during service.  After a 
full examination the diagnosis was that there were "no 
gastrointestinal pathology findings."  The veteran has also 
indicated that he has reported his gastrointestinal symptoms 
to his treating VA physician.  Recent VA treatment records 
reveal continuing complaints of diarrhea and constipation.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  As the veteran had recent service in Iraq 
and as the veteran's claim for a stomach disorder was not 
considered under the provisions of 38 C.F.R. § 3.317 
(Compensation for certain disabilities due to undiagnosed 
illnesses), the claim must be remanded.  As part of the 
development below, a Gulf War Guidelines Examination, with 
emphasis on gastrointestinal disorders, should be conducted.  

The evidence of record also reveals that the veteran's 
civilian employment is as a police officer.  Such an 
occupation is often subject to medical screening.  The 
veteran should be requested to submit his private medical 
treatment records.  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the San Juan Veterans' Affairs 
Medical Center (VAMC). VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records dating from 
October 6, 2006, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities of the stomach, low back, 
neck and hypertension from 1982 to the 
present.  Subsequently, and after 
securing the proper authorizations where 
necessary, make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  The Board 
is particularly interested in obtaining 
all records and medical examination 
reports related to the veteran's civilian 
employment as a police officer.  All 
information obtained should be made part 
of the file.  

2.  Obtain complete copies of the 
veteran's VA medical treatment records 
from October 6, 2006 to the present.   
All information obtained should be made 
part of the file. 

3.  Make additional requests for 
complete copies of the veteran's 
service medical records and service 
personnel records from the Puerto Rico 
National Guard and the Army Reserve 
Personnel Center.  Specifically, 
request complete copies of all service 
medical records related to the 
veteran's period of active service from 
February 2003 to June 2004, to include 
his separation examination report.  
Document all attempts to obtain these 
records.  

4.  After the above, the veteran should be 
accorded the appropriate examination for 
hypertension.  The report of examination 
should include a detailed account of all 
manifestations of hypertension found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate an opinion, if 
possible, if it is at least as likely as 
not, that the veteran's current 
hypertension was incurred in or aggravated 
by his period of active service from 
February 2003 to June 2004.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  The veteran should be accorded a Gulf 
War Guidelines Examination, with emphasis 
on disorders of the gastrointestinal 
system.  The report of examination should 
include a detailed account of all 
manifestations of gastrointestinal illness 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate the 
etiology of any signs or symptoms and the 
proper diagnosis, if a diagnosis is 
appropriate.  If the veteran's signs and 
symptoms are attributable to a known 
diagnosis, the examiner should opine 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
the disorder is related to active service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

6.  Following the above, readjudicate the 
veteran's claims for service connection.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case, 
which addresses the provisions of 
38 C.F.R. § 3.317, should be issued, and 
the veteran should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


